ORDER
This is an appeal from the district court’s desegregation order for the Lansing, Michigan, elementary schools. This court earlier upheld the district court’s finding of liability for intentional segregation in NAACP v. Lansing Board of Education, 559 F.2d 1042 (6th Cir.), cert. den. 434 U.S. 997, 98 S.Ct. 635, 54 L.Ed.2d 491 (1977). This appeal was submitted to the Court on the briefs and oral arguments of counsel, and the Court has studied the record and is fully advised in the premises.
The Court is of the opinion that the scope of the district court’s remedy was not overly broad. The record discloses that the remedy is tailored to undo the violations of plaintiffs’ constitutional rights found by the district court. While the district court did not specifically make findings on the “incremental segregative effect” of these violations, we conclude that the remedy imposed was only “designed to redress” the effect of the violations found. Dayton Board of Education v. Brinkman, 433 U.S. 406, 420, 97 S.Ct. 2766, 53 L.Ed.2d 851 (1977). The district court did not err in including first and second grade children in the desegregation remedy. Nor did the remedy violate the *116Equal Educational Opportunities Act of 1974. Brinkman v. Gilligan, 518 F.2d 853, 856 (6th Cir. 1975).
It is ORDERED that the judgment of the district court be, and it hereby is, affirmed.